Case: 4:20-cv-01295-RLW Doc. #: 16 Filed: 12/04/20 Page: 1 of 4 PageID #: 162



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                   )
M.E.B., a minor, through her Next Friend and       )
Natural mother, LOPA BLUMENTHAL,                   )
                                                   )
               Plaintiff,                          )   No. 4:20-CV-1295 RLW
                                                   )
       ~                                           )
                                                   )
CREDIT COLLECTION SERVICES, INC.,                  )
                                                   )
               Defendant.                          )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs Motion to Remand (ECF No. 11). This

matter is fully briefed and ready for disposition. 1

                                       LEGAL STANDARD

       A civil action brought in state court may be removed to the proper district court if the

district court has original jurisdiction of the action. 28 U.S.C. § 1441(a). Removal statutes are

strictly construed, and any doubts about the correctness of removal are resolved in favor of state

court jurisdiction and remand. See Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108-09

(1941); In re Bus. Men's Assurance Co. of Am., 992 F.2d 181, 183 (8th Cir. 1993); Manning v.

Wal-Mart Stores East, Inc., 304 F. Supp. 2d 1146, 1148 (E.D. Mo. 2004) (citing Transit Cas. Co.

v. Certain Underwriters at Lloyd's of London, 119 F.3d 619, 625 (8th Cir. 1997)). The party

seeking removal and opposing remand has the burden of establishing jurisdiction. Cent. Iowa

Power Coop. v. Midwest Indep. Transmission Sys. Operator, 561 F.3d 904, 912 (8th Cir. 2009);




1
 Plaintiff has not filed a reply in support of her Motion to Remand, but the time for filing a reply
has run. E.D.Mo. L.R..4.0l(C).
Case: 4:20-cv-01295-RLW Doc. #: 16 Filed: 12/04/20 Page: 2 of 4 PageID #: 163



City of Univ. City, Missouri v. AT & T Wireless Services, Inc., 229 F. Supp. 2d 927, 929 (E.D.

Mo. 2002).

                                         DISCUSSION

       Plaintiff alleges claims under the Fair Debt Collection Practices Act, 15 U.S.C. §1692, et

seq. ("FDCPA") (Count I), the Fair Credit Reporting Act, 15 U.S.C. §1681, et seq. ("FCRA")

(Count II), the Missouri Merchandising Practices Act, R.S. Mo. §407.020 ("MMPA") (Count

111),2 and for excessive fees and costs under R.S. Mo. §§408.050 and 408.080 (Count IV). See

Petition, ECF No. 6. Defendant removed this action on September 22, 2020 because Plaintiffs

Petition alleges claims arising under federal law. See 28 U.S.C. §§1331, 144l(a). Defendant's

Notice of Removal contends removal is proper because this Court has original jurisdiction over

Plaintiff's alleged violations of the FDCPA and FCRA, which are claims brought under the laws

of the United States. (ECF No. 1). Defendant further contends that this Court has supplemental

jurisdiction under 28 U.S.C. §1367 over the remaining claims in Plaintiffs Petition. (Id.)

       On October 19, 2020, Plaintiff filed a Motion to Remand this action to state court. (ECF

No. 11). Plaintiff claims that she should "be permitted to choose the jurisdiction [she] want[s]

[her] causes to be heard in." (ECF No. 11-1 at 1). Plaintiff further maintains that Defendant has

not met "its heavy burden of proving that this case should have been removed to federal court"

because it "failed to comply with Federal Rule of Civil Procedure 7.1 and Local Rule 3-2.09 for

the United States District Court for the Eastern District of Missouri." (ECF 11-1 at 1). In the

alternative, Plaintiff asks that this Court remand her state law claims in Counts III and IV to the

"Circuit Courts of Missouri because they are state law claims." (ECF No. 11-1).




2
 Plaintiff mistakenly refers to this as the Missouri Merchandise Practices Act. (ECF No. 6 at
Count III).


                                               -2-
Case: 4:20-cv-01295-RLW Doc. #: 16 Filed: 12/04/20 Page: 3 of 4 PageID #: 164



        Plaintiff claims that this Court should remand this action because a purported defect in

Defendant's Disclosure of Organizational Interests makes the "removal procedure" defective.

(ECF No. 11-1 at 5-6). Plaintiff, however, cites to no authority for her proposition that an

allegedly defective Disclosure of Organizational Interests Certificate provides a basis for

remand. See ECF No. 11-1 at 2-6. 3

        Even if Defendant's Disclosure of Organization Interests was somehow deficient, that

procedural deficiency cannot trump Defendant's substantive right to remove this action under 28

U.S.C. §1331. That is, the federal rules cannot abrogate Defendant's statutory right to remove

claims brought under federal law. See Snyder v. Harris, 394 U.S. 332, 337-38 (1969) (citing

Sibbach v. Wilson & Co., 312 U.S. 1, 10, 61 S. Ct. 422, 425, 85 L. Ed. 479 (1941) ("this Court

held that the rulemaking authority was limited by 'the inability of a court, by rule, to extend or

restrict the jurisdiction conferred by a statute"'). Therefore, the Court finds no basis for remand

based upon any alleged deficiency in Defendant's Disclosure of Organizational Interests

Certificate.

        The Court also finds this Court has supplemental jurisdiction over Plaintiffs state law

claims. See 28 U.S.C. § 1367(a) ("in any civil action of which the district courts have original

jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are

so related to claims in the action within such original jurisdiction that they form part of the same

case or controversy under Article III of the United States Constitution"). Well-settled federal

precedent instructs that "once a court has original jurisdiction over some claims in the action, it


3
  Defendant notes that Fed. R. Civ. P. 7.l(b) permits a party to "cure" any defects or omissions to
an initial Rule 7 .1 disclosure by filing a "supplemental statement if . . . required information
changes." Defendant filed a supplemental disclosure statement on September 29, 2020 (ECF No.
8), which Defendant contends cured any defect. Thus, the remedy for a purported deficiency in
the Disclosure of Organizational Interests Certificate is provided for in the Rules and is not
remand of the action to State Court.


                                                -3-
Case: 4:20-cv-01295-RLW Doc. #: 16 Filed: 12/04/20 Page: 4 of 4 PageID #: 165



may exercise supplemental jurisdiction over additional claims that are part of the same case or

controversy." Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). Plaintiff

does not assert that her state law claims are not part of the same case or controversy as her

federal claims. Rather, Plaintiff seems to argue that this Court should sever and remand the

MMP A and excessive fees claims to state court simply because they are state law claims. Again,

Plaintiff provides no legal support for severing state law claims which are based upon the same

facts as the properly-removed, federal statutory claims. The Court, therefore, denies Plaintiffs

Motion to Remand.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs Motion to Remand (ECF No. 11) 1s

DENIED.



Dated this   0.y      of December, 2020.




                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                              -4-
